Citation Nr: 1144812	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston-Salem, North Carolina which denied entitlement to service connection for the claims on appeal.  

The Veteran was afforded a July 2011 videoconference hearing before the undersigned at the RO.  A hearing transcript is associated with the record.

The Veteran submitted additional evidence following the RO's last adjudication in January 2009 accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  The Board may consider this evidence in the first instance, because it is granting the claims.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran has a current low back disability that began in service.

2.  At the July 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal for service connection for a right shoulder disability be withdrawn. 

3.  At the July 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal for service connection for a left shoulder disability be withdrawn. 

4.  The Veteran has a current neck disability that began in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2011).  

2.  The criteria for withdrawal of an appeal by the Veteran for service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002), (d)(5); 38 C.F.R. § 20.204 (2011). 

3.  The criteria for withdrawal of an appeal by the Veteran for service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

4.  The criteria for service connection for a neck disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.303(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

At the July 2011 hearing, the Veteran withdrew her appeal for service connection for right and left shoulder disabilities be withdrawn.  Therefore, the Veteran has withdrawn the appeal and, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed. 

II.  Service connection for neck and low back disabilities

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including arthritis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual Background

Service treatment records, dated in August 1976, reflect that the Veteran complained of low back pain after lifting heavy objects.  She was assessed as having acute back strain.  In November 1979, she sought treatment for low back pain after a fall. 

In May 1990, the Veteran initially sought in-service treatment for neck pain.  She had a sudden onset of neck pain that prevented her from moving her head.  Clinical examination showed tenderness and muscle spasm.  She was diagnosed with torticollis.  Service treatment records dated in January 1992 reflect that she hit her head in a motor vehicle accident.  X-rays of the cervical spine showed straightening of the lordosis, suggesting muscle spasms without bony abnormality.  

Private primary care records from August 2005 show that the Veteran complained of intermittent low back pain over past several months.  Clinical examination showed right paralumbar tenderness with palpation.  X-rays shows disc space narrowing with some bone spurs.  The examiner assessed low back pain.  

In September 2005, a MRI study of the lumbar spine showed mild spinal and forminal compromise of the lower lumbar spine between L3 and S1.  It was primarily due to mild/moderate desiccative disc disease and degenerative changes of the posterior elements.  

Fayetteville Pain Center records from October 2005 reflect that the Veteran complained of constant low back pain beginning in May 2005.  She could not recall any precipitating event or injury.  Clinical examination showed limited range of motion and tenderness of the spine.  The examiner diagnosed facet joint arthritis.  She continued conservative treatment at the clinic including bilateral lumbar facet nerve blocks and medication management.

From March through May 2007, the Veteran underwent physical therapy to improve her low back condition.  

The Veteran underwent an April 2008 VA spine examination.  The examiner reviewed the claims file and interviewed the Veteran.  She reported having low back pain after a fall in service.  She reported that conservative treatment had not presented any lasting pain relief.  Regarding her neck, she reported having neck pain starting in 1993 with a stiff neck.  She denied any trauma or injury.  The current neck pain occurred about every two weeks.

Clinical examination showed normal posture, symmetry and gait.  No abnormal spinal curvature was noted.  The Veteran demonstrated painful ranges of motion in her lumbar and cervical spine.  X-rays of the lumbar spine did not show any significant findings.  Cervical spine X-rays showed narrowing of the C6-C7 disc space.  

The examiner diagnosed lumbar strain and cervical degenerative joint disease at C6-C7.  She opined that the low back and neck disabilities were less likely related to service.  She cited an absence of medical treatment for both those conditions following service.  

Fayetteville Family Medical Care records dated from 2009 through 2011 reflect continuing treatment for low back pain.  An MRI taken in February 2011 confirmed a herniated disc at L4/5.  The Veteran also began experience radiating pain and bowel problems.  

At the July 2011 hearing, the Veteran recalled three separate incidences of back strain from either falling or heavy lifting.  She remembered that at separation from service she reported low back problems.  She continued to have back problems after service and eventually sought medical attention.  She described her back disability as a progressive condition.  She continued to have neck pain, but it was not as significant as her back condition.  

(i) Low back disability

The Veteran's testimony and the service treatment records establish the presence of an in-service injury.  Current treatment records establish the presence of a current low back disability.

The remaining question is whether there is a nexus between the current disability and the injury in service.  The Veteran has reported a continuity of symptomatology beginning with her in-service reports of low back pain.  38 C.F.R. § 3.303(b).  She is competent to report symptoms such pain and stiffness, as they are readily capable of lay observation.  Layno.  Although her separation medical history or questionnaire is not available, she testified that she reported back pain at service separation.  The Veteran's lay reports are not implausible.  Weighing against her testimony is the fact that no continuity was reported when the Veteran was initially treated after service; but the recorded history appears to be incomplete inasmuch as it included no mention of the in-service symptoms.  Thus, the Board finds her credible in her reports of a continuity of symptoms.  Caluza; Buchanan.

The opinion provided by the April 2008 VA examiner, has minimal probative value.  The medical opinion is inadequate because it is premised on the absence of medical treatment during and following service; and it discounts her lay reports based on the absence of contemporaneous treatment.  Buchanan; Cf. Dalton v. Nicholson, 21 Vet App 23 (2007).  

In sum, service treatment records reflect complaints of back pain and medical records show a current back disability.  The most probative evidence regarding the nexus between the current disability and service consists of the Veteran's testimony and statements of a continuity of symptomatology.  Her reports of low back symptoms are competent and credible.  Savage; Layno.  Hence, the evidence weighs in favor of the grant of service connection.  38 C.F.R. § 3.303(b).  


(ii) Neck disability

Much of the analysis applicable to the low back claim, is also applicable to the neck claim.

The Veteran has testified to a continuity of symptomatology beginning with her documented in-service neck symptoms.  38 C.F.R. § 3.303(b).  Her reports of symptoms are competent.  Layno.  

Service treatment records reflect that she sought medical attention for neck pain and had a head injury from a motor vehicle accident.  She asserts these symptoms are the initial manifestations of her current neck disability.  Her lay reports are not implausible or otherwise inconsistent with the record.  Thus, the Board finds her credible in her reports of symptoms.  Caluza; Buchanan.

As just discussed the opinion provided by the April 2008 VA examiner, is of little probative value, because it is premised on the absence of medical treatment during and following service; and it discounts her lay reports based on the absence of contemporaneous treatment.  Buchanan; Cf. Dalton v. Nicholson, 21 Vet App 23 (2007).  

In sum, service treatment records establish an in-service injury, the medical records document a current neck disability; and her testimony provides competent and credible evidence of a link between the current disability and the in-service injury.  Savage; Layno.  Hence, the evidence weighs in favor of the grant of service connection.  38 C.F.R. § 3.303(b).  



ORDER

Service connection for a low back disability is granted. 

The appeal for a right shoulder disability is dismissed.

The appeal for a left shoulder disability is dismissed.  

Service connection for a neck disability is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


